STORY, Circuit Justice.
In favour of the party entitled to the fees of custody the court'will certainly upon his application order them in the first instance to be paid out of the proceeds in corut He has an equitable lien on them for his charges incurred about the property. But these fees are properly and ultimately chargeable against the claimant in cases of condemnation. — They are a necessary part of the costs incurred in consequence of the claim and are therefore to be taxed against him. As to the seamen’s wages; in the first place in an illegal voyage, like the present, no wages are payable, or can be recovered in any court of law, and the owner cannot by a voluntary payment put himself in a better situation than the seamen; and a fortiori in the present case where he is dux fraudis.. In the next place, supposing the seamen had a legal lien, that lien was discharged by the owner, and by paying his own debt, he cannot claim to be the assignee of that lien, or substitute a *1112new one in its stead. In the next place, by •the delivery on bail the owner took the vessel cum onere; and she still remained in his hands liable to all the liens legally attaching on her. ¡Suppose a mortgage on the vessel, would the owner after a seizure and delivery on bail, take her discharged of his own debt? Or could the mortgagee claim out of the appraised value the amount of his mortgage? All principle and all policy are against such a claim. In every view of the case therefore the law is hostile to the claimant’s pretension. Claim rejected.
The LANGDON CHEEVES. See Case No. 8,-064.